OPINION OF THE COURT

Per Curiam.

Respondent was admitted to the practice of law by this court on March 7,1975 and has maintained an office in the City of Geneva, New York.
The petition alleges that on June 23,1980, petitioner, as attorney for an estate, received the sum of $8,017.85, representing the proceeds of a surplus money proceeding derived from the foreclosure of the decedent’s residence and that he deposited that sum in his general trust account. Thereafter, he withdrew from the trust account $6,553.85 of moneys belonging to the estate, and used the moneys for nonestate purposes without disclosure to or authorization from the executrixes of the estate. From June 23, 1980 until the present time, he has failed to identify and preserve the funds of the estate, except for the sum of $1,636.00 expended for estate purposes.
*573Respondent has admitted the allegations of the petition.
Respondent is guilty of unprofessional conduct because he failed to properly identify and preserve funds of a client (Code of Professional Responsibility, DR 9-102); failed to carry out a contract of employment with a client to the prejudice and damage of his client (DR 7-101); commingled and converted his client’s funds (22 NYCRR 1022.5 [a]); and withdrew money from a fiduciary account for his own purpose without accounting and reporting to his client (22 NYCRR 1022.5 [b]).
Respondent should be suspended from the practice of law for a period of two years and until the further order of the court.
Dillon, P. J., Hancock, Jr., Callahan, Doerr and Denman, JJ., concur.
Order of suspension entered.